Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 2, 4, 5, 8-10, 12-13, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110170692 (“Konrad”) in view of US 20170026777 (“Denboer”).
Regarding claim 1, a method of key generation for securely pairing a first device with a second device for wireless communication therebetween comprising: providing each of the first device and the second device with a credential and a hash function; the first device transmitting advertising signals at selected intervals and in a selected radio frequency range via a first antenna; the second device scanning in the selected radio frequency via a second antenna; the first device providing data to be shared with the second device in the advertising signals; the second device receiving the shared data via the scanning; and the second device and the first device each using the shared data and the credential as input to the hash function to generate a key, the key generated by the first device being identical to the key generated by the second device.
Konrad discloses a method of key generation for securely pairing a first device with a second device for wireless communication there between comprising (paragraph 27 for having a first device such as a medical device element 1 and a second device such as a remote device element 2 and using a communication module on each device that initiate pairing by generating a generation of an asymmetric key pair [key generation] where the two devices are wirelessly connected as a secured pair): providing each of the first device and the second device with a credential and a hash function (paragraph 27 for the first device element 1 and the second device element 2 having an encrypted pre-master key [credential] and paragraph 32 for using hash functions for communicating with the remote device that part of the security and transport layers for communication also paragraph 3 for using a PIN [credential means] for pairing devices where the remote device sends it signature to the medical device); and the 
Konrad does not explicitly disclose the first device transmitting advertising signals at selected Intervals and in a selected radio frequency range via a first antenna, the second device scanning in the selected radio frequency via a second antenna, the first device providing data to be shared with the second device in the advertising signals, the second device receiving the shared data via the scanning. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the first device transmitting advertising signals at selected intervals and in a selected radio frequency range via a first antenna (paragraph 8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] with paragraph 9 for the 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 2, wherein the providing comprises preconfiguring the first device and the second device with the credential and the hash function.
Konrad discloses the providing comprises preconfiguring the first device and the second device with the credential and the hash function (paragraph 27 for generating an encrypted pre-master key [preconfigured credential such as a key] and sending the key with the message to the remote device [second device] from the medical device [first device] with the private key [credential] and paragraph 32 or using a pre-master key along with different hash functions to exchange data between devices).
Regarding claim 4, wherein the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications.
Konrad discloses the communication method as shown above. 
Konrad does not explicitly disclose the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications (paragraph 7-8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] using interlaced Bluetooth low energy). 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 5, wherein the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256.
Konrad discloses the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256 (paragraph 32 for using SHA 256 for authentication and encryption for communication between the two devices).
Regarding claim 8, a device for securely pairing with a second device for wireless communication therebetween comprising: a memory device configured to store a credential and a hash function; a radio frequency (RF) interface for transmitting and receiving RF signals via at least one antenna; and a controller configured to transmit advertising signals at selected intervals and in a 
Konrad discloses a device for securely pairing with a second device for wireless communication there between comprising (paragraph 27 for having a first device such as a medical device element 1 and a second device such as a remote device element 2 and using a communication module on each device that initiate pairing by generating a generation of an asymmetric key pair [key generation] where the two devices are wirelessly connected as a secured pair): a memory device configured to store a credential and a hash function (paragraph 27 for the first device element 1 and the second device element 2 having an encrypted pre-master key [credential] and paragraph 32 for using hash functions for communicating with the remote device that part of the security and transport layers for communication also paragraph 3 for using a PIN [credential means] for pairing devices where the remote device sends It signature to the medical device); a radio frequency (RF) interface for transmitting and receiving RF signals (paragraph 25 for using different types of signals such a s radio frequency as the frequency range); and input the shared data and the credential into the hash function to generate a key (paragraph 27 for generating an encrypted pre-master key and sending the key with the message to the remote device [second device] from the medical device [first device] with the private key [credential] and paragraph 32 or using a pre-master key along with different hash functions to exchange data between devices using the key request message [input means] to authenticate communication between devices), the key generated by the device being identical to a key generated by the second device (paragraph 30 for having a key request by the second device element 2 to the first device with a RSA public key for the first device element 1 to use for encryption and then the pre-master key is encrypted by device element 1 using the RSA public key received from device element 2 [the pre-master 
Konrad does not explicitly disclose via at least one antenna, and a controller configured to transmit advertising signals at selected intervals and In a selected radio frequency range via the RF interface and the antenna, the advertising signals comprising data to be shared with a second device, using the second device when it scans for and receives the advertising signals. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses via at least one antenna (paragraph 9 for the communication devices having antennas and processors); and a controller configured to transmit advertising signals at selected intervals and in a selected radio frequency range via the RF interface and the antenna (paragraph 8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] with paragraph 9 for the communication device [first device] having an antenna and a processor to transmit the advertising packets), the advertising signals comprising data to be shared with a second device (paragraph 8 for having a advertising signals that are request for connections using an advertising packet with paragraph 6 for using multiple applications for connecting Bluetooth devices [sharing data such as storing readings] for alert and health applications using a smart phone and a blood pressure sensor), using the second device when it scans for and receives the advertising signals (paragraph 8 for having a scanning request for connecting on a channel [selected frequency] and paragraph 26-27 for sending advertising packets and then waiting for a time to send a request or response packet [receiving data] while scanning to establish a data connection).
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 9, a device for securely pairing with a second device for wireless communication therebetween comprising: a memory device configured to store a credential and a hash function; a radio frequency (RF) interface for transmitting and receiving RF signals via at least one antenna; and a controller configured to scan for and receive, via the RF interface and the antenna, advertising signals that are transmitted by a second device at selected intervals and in a selected radio frequency range, the advertising signals comprising data from the second device to be shared, with the device; and input the shared data and the credential into the hash function to generate a key, the key generated by the device being identical to a key generated by the second device.
Konrad discloses a device for securely pairing with a second device for wireless communication there between comprising (paragraph 27 for having a first device such as a medical device element 1 and a second device such as a remote device element 2 and using a communication module on each device that initiate pairing by generating a generation of an asymmetric key pair [key generation] where the two devices are wirelessly connected as a secured pair): a memory device configured to store a credential and a hash function (paragraph 27 for the first device element 1 and the second device element 2 having an encrypted pre-master key [credential] and paragraph 32 for using hash functions for communicating with the remote device that part of the security and transport layers for communication also paragraph 3 for using a PIN [credential means] for pairing devices where the remote device sends it signature to the medical device, and paragraph 36 for the devices having memory for electronic storage repository); a radio frequency (RE) interface for transmitting and receiving RF signals (paragraph 25 for using different types of signals such a s radio frequency as 
Konrad does not explicitly disclose via at least one antenna; and a controller configured to scan for and receive, via the RF interface and the antenna, advertising signals that are transmitted by a second device at selected intervals and in a selected radio frequency range, the advertising signals comprising data from the second device to be shared with the device. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses via at least one antenna (paragraph 9 for scanning for listening signals [receiving signals] using a using a communication device with an antenna and a processor for controlling the device and transmitting signals and paragraph 22 for using radio frequency signals in 40 different channels); and a controller configured to scan for and receive, via the RF interface and the antenna (paragraph 8 for having a scanning request for connecting on a channel [selected frequency] and 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 10, wherein the device and the second device are preconfigured with the credential and the hash function.
Konrad discloses the device and the second device are preconfigured with the credential and the hash function (paragraph 27 for generating an encrypted pre-master key [preconfigured credential such as a key] and sending the key with the message to the remote device [second device] from the medical device [first device] with the private key [credential] and paragraph 32 or using a pre-master key along with different hash functions to exchange data between devices).
Regarding claim 12,
Konrad discloses the communication method as shown above. 
Konrad does not explicitly disclose the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications (paragraph 7-8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] using interlaced Bluetooth low energy). 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 13, wherein the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256.
Konrad discloses the hash function is a secure hashing algorithm selected from the group consisting of.AES-128 or SHA-256 (paragraph 32 for using SHA 256 for authentication and encryption for communication between the two devices).
Regarding claim 17, wherein the device and the second device are preconfigured with the credential and the hash function.
Konrad discloses the device and the second device are preconfigured with the credential and the hash function (paragraph 27 for generating an encrypted pre-master key [preconfigured credential such as a key] and sending the key with the message to the remote device [second device] from the 
Regarding claim 19, wherein the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications.
Konrad discloses the communication method as shown above. 
Konrad does not explicitly disclose the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications. 
Denboer has a wireless device using interlaced advertising and scanning on the same channel (abstract) and discloses the advertising signals are generated and transmitted in accordance with Bluetooth Low Energy (BLE) specifications (paragraph 7-8 for sending an advertising packet [advertising signal] and listening for a scanning request and then waiting for an interval at the end of the packet to determine if there is a connection request on the channel [frequency] using interlaced Bluetooth low energy). 
Konrad and Denboer are analogous to wireless devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Denboer for the purpose of recognizing a communication request on the channel (Denboer, paragraph 8).
Regarding claim 20, wherein the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256.
Konrad discloses the hash function is a secure hashing algorithm selected from the group consisting of AES-128 or SHA-256 (paragraph 32 for using SHA 256 for authentication and encryption for communication between the two devices).
Claims 3, 6, 7, 11, 14-16, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110170692 (“Konrad”) in view of US 20170026777 (“Denboer”), as applied to claims 1, 8 and 9 above, and further in view of US 20100005294 (“Kostiainen”).
Regarding claim 3, wherein the credential is a predefined 128-bit secret key.
Konrad and Denboer disclose the communication method as shown above. Konrad and Denboerm do not explicitly disclose the credential is a predefined 128-bit secret key.
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the credential is a predefined 128-bit secret key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys). 
Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 6, wherein the shared data is unique to first device and comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.
Konrad discloses the shared data is unique to first device (paragraph 22 for using verification from the medical device [first device] for computing verification data and a master key [unique data] for preventing man in the middle attacks, with paragraph 36 for creating a random unique session identifier [unique parameter] that is dynamic by changing with each of the current sessions). 
Konrad and Denboer do not explicitly disclose comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses comprises at least one of a media access control (MAC) address, and a dynamic unique 
Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 7, wherein the key is a 128-bit out of band (OOB) key.
Konrad and Denboerm disclose the communication method as shown above. 
Konrad and Denboerm do not explicitly disclose the key is a 128-bit out of band (OOB) key. 
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the key is a 128-bit out of band (OOB) key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys with paragraph 59 for using out of band channels for secret information that is coded in a visual sequence).
Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 11, wherein the credential is a predefined 128-bit secret key.
Konrad and Denboer disclose the communication method as shown above. 
Konrad and Denboerm do not explicitly disclose the credential is a predefined 128-bit secret key.
 Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the credential is a predefined 128-bit secret key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys).
Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 14, wherein the shared data is unique to the device and comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.

Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 15, wherein the shared data is unique to the second device and comprises at least one of a media access control (MAC) address, and a dynamic unique parameter.

Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 16, wherein the key is a 128-bit out of band (OOB) key.
Konrad and Denboer disclose the communication method as shown above. 
Konrad and Denboerm do not explicitly disclose the key is a 128-bit out of band (OOB) key. 
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the key is a 128-bit out of band (OOB) key (paragraph 50 for secret key authentication using 
Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 18, wherein the credential is a predefined 128-bit secret key.
Konrad and Denboer disclose the communication method as shown above. 
Konrad and Denboerm do not explicitly disclose the credential is a predefined 128-bit secret key.
 Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the credential is a predefined 128-bit secret key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys).
Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Regarding claim 21, wherein the key is a 128-bit out of band (OOB) key.
Konrad and Denboer disclose the communication method as shown above. 
Konrad and Denboerm do not explicitly disclose the key is a 128-bit out of band (OOB) key. 
Kostiainen has a method of using out of band channels for secure information (abstract) and discloses the key is a 128-bit out of band (OOB) key (paragraph 50 for secret key authentication using a 128-bit key to produce both unit and combination keys with paragraph 59 for using out of band channels for secret information that is coded in a visual sequence).
Konrad, Denboer and Kostiainen are analogous to security in wireless environments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Konrad with the teaching of Kostiainen for the purpose of creating combination secret keys (Kostiainen, paragraph 50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180352583- A system and method of managing short-range wireless communications between a vehicle and a plurality of personal mobile devices, wherein the method comprises: establishing a first short-range wireless communications (SRWC) connection between a wireless communications device installed in a vehicle and a first personal mobile device using a first wireless protocol.
US 20170164192- A method includes the steps of: establishing a Bluetooth Low Energy (BLE) connection between a mobile device and a BLE system in the vehicle, wherein the establishing step includes receiving first credentials of the mobile device at the BLE system; providing second credentials to the mobile device from the vehicle, wherein the second credentials are different than the first credentials; and receiving a message from the mobile device that is encrypted using the first and second credentials.
US 20130189924- The system may also include a mobile communications device including an input device capable of receiving the clock data from the output device via the communications path, and a second Bluetooth transceiver coupled with the input device and capable of generating the pairing request based upon the received clock data.
US 20120328061- a method comprises maintaining a native clock time in a first wireless communications protocol; activating one or more wireless messages in a second wireless 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Lynn Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437